McAlvay, J.
The controlling facts involved in this application are not in dispute. It appears that in April, 1907, respondent presented himself for examination before the State board of law examiners for admission to the bar of this State. As a preliminary to the taking of the legal examination, the board requires certain evidences of general education, in default of which the applicant must pass an examination upon certain subjects. It is not disputed *496that respondent neither furnished the required evidence of his general educational qualifications, nor passed an examination thereon before taking the legal examination. It appears that he was permitted to take the legal examination upon the assurance (the exact terms of which are not of consequence) that such proof would be later furnished to the board. Having successfully passed the legal examination, upon the request of respondent, he was permitted, by the authority of one of the justices of this court, to take the oath and sign the roll of attorneys in the clerk’s office; his certificate of admission to be withheld until he had complied with the lawful requirements of the board. Respondent did furnish to the board a certificate from the Central high school of Detroit, showing that he had attended that institution between September, 1899, and November, 1903, and that through such attendance he had secured a total credit of 63 full hours. This credit we understand to be less than half that required for graduation. The board declined to accept this certificate as sufficient evidence of respondent’s scholarship. In the meantime, rspondent had entered upon the practice of the law, and had assumed and is now exercising the rights and franchises pertaining to the office of an attorney at law. The board, though somewhat tardily, has filed this application. The law governing the question will be found in 1 Comp. Laws, §§ 1119-1125.
We find (section 1121) that applicants for admission to the bar, of the class to which respondent belongs, may be admitted to practice upon motion.
“But the applicant shall first produce the certificate hereinafter provided for from the board of examiners, to be appointed by the governor upon the recommendation of the Supreme Court of Michigan, that he possesses sufficient learning in the law, and moral character and ability to enable him to properly practice as an attorney and counsellor at law and solicitor and counsellor in chancery in the courts of this State.”
Further (section 1122):
*497“ Such board shall meet * * * for the purpose of examining all applicants for admission to the bar as to their legal learning and general qualifications to practice in the several courts of this State as attorneys and counsellors at law and solicitors and counsellors in chancery, and upon such examination being had, the board shall issue to such applicants as shall pass the required examination the certificate of qualification stating the standing of the applicants and recommending their admission to the bar. Such board shall * * * make such rules and regulations, relative to said examination, as to them may seem proper.”
The answer of respondent admits that he has never received from the board the certificate of qualification, recommending his admission, the production of which the statute makes a prerequisite to his admission. He avers that the board illegally withholds said certificate. He further alleges that the board has no authority in law, 4 either by rule or otherwise, to require applicants for admission to the bar to furnish high school diplomas or certificates, and that such rule is unreasonable. The rule adopted by the board is as follows:
“The board of examiners will regard applicants who have received bachelors’ degrees from any reputable college or university, as having prima facie the requisite general educational qualifications for admission to the bar. A similar presumption will be made in favor of all graduates of normal or high schools of the State of Michigan, or other reputable institutions of a similar character. A recent teacher’s certificate, issued by any board of school examiners in the State of Michigan for the first grade, or higher, will also be accepted as prima facie evidence of general educational requirements. In the absence of such evidence, to be sent to the secretary with application, candidates for admission to the bar will be examined, before taking the legal examination, in the ordinary studies required for graduation from the high schools of Michigan, and particularly upon the subjects of arithmetic, grammar, elementary algebra, general, American and English history, civil government, composition and rhetoric, and English literature.”
*498It is quite evident that the legislature intended to and did clothe the board with power to inquire into and pass upon, not only the legal qualifications of the applicant, but those of a moral and general educational character as well. In adopting the foregoing rule, it will be noted that the board does not require a certificate of any kind. It merely recites a series of qualifications, due proof of any one of which will relieve the applicant from the necessity of taking the preliminary examination as to his general educational qualifications. This rule is a reasonable and a wholesome one, and one, too, which was intended for the relief of the applicant.
We have examined the authorities cited in the brief filed on behalf of respondent with care. They are: In re Holland, 6 U. C. Q. B. Rep. (O. S.) 441; In re Page, 1 Bing. 160; In re-, Gent, 2 B. & Ad. 766. We find they are not applicable to the case here under consideration, for the reason that in each case the court was asked to pass upon an application to strike an attorney’s name from the roll after admission. We must hold in the case at bar that respondent never was admitted; that his taking the oath of office and signing the roll in the clerk’s office, under the circumstances disclosed, did not constitute “admission to the bar,” within the legal definition of that term. It follows that in assuming to enter upon the practice of the law respondent has usurped the rights and franchises of an office to which he can lay no legal claim. Respondent’s name will be stricken from the rolls in accordance with the prayer of the petition.
Ostrander, O. J., and Brooke, Blair and Stone, 33., concurred.